Citation Nr: 0605522	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to October 1976. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Witchita, Kansas in which the RO 
determined new and material evidence was submitted sufficient 
to reopen the previously denied claim, but denied the claim 
on its merits.

While the October 2002 RO decision addressed this claim de 
novo, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issues on 
appeal have been characterized as shown above. 

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service 
connection for post-traumatic stress disorder (PTSD).

2.  In June 1997, the RO found new and material evidence 
sufficient to reopen the claim, but denied the claim on its 
merits. The veteran did not appeal, making it the last final 
decision. 

3. Evidence submitted since June 1997 bears directly and 
substantially upon the specific matter under consideration. 
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 RO rating decision that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105(b), (c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2005).

2.  New and material evidence has been received since June 
1997, and the claim for service connection for PTSD is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran first claimed service connection for PTSD in 
January 1995 based on two alleged in-service sexual assaults. 
A May 1995 rating decision denied the claim on the basis that 
the veteran did not have a current diagnosis of PTSD nor was 
there verification of the in-service stressor. Thereafter the 
veteran identified medical records and detailed information 
that potentially could substantiate her service connection 
claim. The RO issued a June 1997 decision reopening the claim 
but ultimately denying the claim on its merits concluding 
that the medical records did not include a definitive 
diagnosis of PTSD, and the information provided by the 
veteran was insufficient to verify her alleged in-service 
sexual assaults. 

The veteran did file a notice of disagreement with the 1997 
rating decision, and she was provided a statement of the case 
(SOC) in August 1997.  No further correspondence was received 
from the veteran within the one-year time period for 
appealing the 1997 rating decision, so it became final.

At the time of the 1997 decision, the record included service 
medical records, which did not contain any diagnosis of PTSD; 
private treatment records from August 1988 to January 1989 
and March 1995; and VA outpatient treatment records from 
August 1996 to March 1997. The record did not include 
evidence (aside from veteran's own contentions) of the 
alleged in-service stressors, or any evidence showing a nexus 
between her alleged PTSD and any in-service stressor. The 
Board notes that notwithstanding the RO's June 1997 opinion, 
there was medical evidence of a PTSD diagnosis at that time. 

Since June 1997, potentially relevant evidence received 
includes: (1) veteran's statements further detailing the in-
service sexual assaults; (2) VA treatment records from 
December 1998 to May 2002 showing a diagnosis of PTSD and 
continuous treatment thereof; (3) a January 2004 statement 
made by the appellant's mother outlining the veteran's change 
in behavior after separation from service; and (4) three VA 
examinations from June 2004, January 2005, and August 2005.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in December 2000.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board concludes new and material evidence has been 
provided. The VA treatment records from December 1998 to May 
2002 show a diagnosis and continuing treatment of PTSD. Three 
VA examinations, the most recent being in August 2005, 
confirm that the veteran has non-combat related PTSD as a 
result of pre-service, in-service, and post-service sexual 
assaults. Additionally, in July 1997, August 2002, January 
2003, and May 2004 the veteran specified the alleged in-
service sexual assaults including but not limited to 
providing the dates, location, and names associated with the 
incidents to the best of her recollection. The details of 
these incidents are described more fully in the Remand 
portion of this opinion. The additional evidence bears 
"directly and substantially" upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).   

The Board finds that the evidence received subsequent to 1997 
is new and material and serves to reopen the claim for 
service connection for PTSD. The claims file shows that there 
has been sufficient VA compliance with the notice and duty to 
assist provisions of the law for the Board to reach a 
decision [regarding reopening the previously denied claim]; 
and, in view of the outcome, any deficiencies in such notice 
or assistance have not prejudiced the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for post-traumatic stress 
disorder, the claim is reopened, and, to that extent only, 
the appeal is granted.


REMAND

In May 2001, during the veteran's continuous treatment for 
psychiatric conditions to include PTSD, the veteran stated 
that she was awarded Social Security Administration (SSA) 
disability benefits, due to a psychiatric disorder. The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that the veteran is receiving disability benefits 
from the Social Security Administration (SSA), and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based. See Hayes v. Brown, 9 Vet. App. 
67 (1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records as they may 
be relevant to her claim for service connection for PTSD.

The veteran contends that she has PTSD due to being sexually 
assaulted during service on two separate occasions. The first 
allegedly occurred two days after the veteran completed boot 
camp in Orlando, Florida by the CPO in charge of the mess 
hall, whose name she cannot remember. The incident was not 
reported.  It appears from the veteran's statements that she 
engaged in consensual relations with this individual, but she 
was unhappy with the way he treated her afterwards.  
Regardless, without any indication that the incident was 
reported, there is nothing further that can be done to verify 
this alleged stressor.

The second assault reportedly occurred in April 1975 where 
"a tall black marine," whom she recognized, and another man 
entered her room and attempted to sexually assault the 
veteran and her roommate PJ. She asserts that they 
successfully "scared off" the two men. She stated that they 
filed a report and were told that the two men "were given 
barracks duty for one week." The veteran states she then 
attempted to report the matter to the civilian authorities, 
who encouraged her to drop the matter since "no rape or 
physical harm had been done."  

VA sent the veteran a June 2002 letter asking her to send a 
statement detailing the event(s) that caused her current PTSD 
including unit numbers, locations and dates. She responded by 
a June 2002 letter outlining the events as detailed above. VA 
also performed the requisite request (PIES request MO1 and 
O18) necessary to associate the veteran's complete personnel 
file and medical/dental records with the claims file.  As 
will be explained below, however, VA did not follow all of 
the specific development actions necessary in cases involving 
PTSD based on military sexual trauma (MST).

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. 38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence. 
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma. The new form identifies additional types of 
documentation that may be used to corroborate the occurrence 
of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault. The appellant should be sent and 
asked to complete a new VA Form 21-0781a.  

While personnel records have been obtained and added to the 
claims file, the file contains no record indicating that VA 
sought investigative reports that may have been generated by 
the Navy regarding the veteran's alleged sexual assault.  The 
Navy's investigative information, including Criminal 
Investigation Division records, is maintained by the Naval 
Criminal Investigative Service at Washington, DC, for a 
period of 25 to 50 years following the incident depending on 
the type of case. The RO should make appropriate inquiries to 
determine if any reports exist regarding the veteran's 
alleged assault in April 1975 or by the CPO of the mess hall 
in Orlando, Florida during the relevant time period. In so 
doing, the RO must provide as much detail as possible in the 
request. At a minimum, the RO must provide the claimant's 
name (at the time of the incident), SSN, type of 
investigation, the date of the incident, and the purpose of 
the request. Other useful information includes the claimant's 
date of birth and the name of the individual alleged to have 
committed the MST.  Also, military police reports are 
maintained at military installations usually for only five 
years following an incident, but VA is still required to 
request any reports.

The veteran's VA medical records are in the file for 
treatment received since February 1994.  However, she stated 
during a 1995 VA examination that she began receiving 
treatment at Topeka in 1989.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Requests for VA medical records must be made 
since the evidence is not currently complete.  



Accordingly, the Board must REMAND the case to the RO for the 
following:

1. Tell the veteran to submit to VA 
copies of any evidence in her possession 
relevant to this claim.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Obtain the appellant's complete 
medical records from the VA Medical 
Center in Topeka for psychiatric 
treatment from 1989 to 1994.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.
  
4.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should once again 
send the veteran an appropriate stressor 
development letter. The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran. 

The RO should also send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
she complete it with as much specificity 
as possible. The RO should inform the 
appellant that if she fails to return any 
form that would provide details regarding 
the inservice stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record. An appropriate period 
of time should be allowed for the veteran 
to respond and/or submit additional 
evidence.  

5.  Request any investigative reports 
that may have been generated by the Navy 
regarding the sexual assault alleged by 
the appellant to have occurred in April 
1975 at NTTC Corry Station, Pensacola, 
FL. This inquiry should be directed to 
the following: 

Director, Naval Criminal 
Investigative Service
716 Sicard St., SE
Washington Naval Yard CODE 11C
Washington, DC 20388

6.  Request any investigative reports 
that may have been generated by the 
military police regarding the sexual 
assault alleged by the appellant to have 
occurred in April 1975 at NTTC Corry 
Station, Pensacola, FL. This inquiry 
should be directed to the military police 
department at NTTC Corry Station, 
Pensacola, FL.

7.  After the development requested in 
paragraphs 1 through 6 is completed, the 
RO should determine whether there is 
credible supporting evidence of a sexual 
assault in service.  If so, then arrange 
for the veteran to be examined by a 
psychiatrist. The examiner should review 
all pertinent medical records in the 
claims file and should state in the 
examination report that such review was 
performed. The examiner should determine 
whether PTSD may be diagnosed under the 
criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association based on the 
verified stressor only.  In rendering 
this opinion, the examiner should discuss 
the pre and post-service sexual and 
physical assaults the veteran experienced 
and the role they played, if any, in her 
PTSD.  See statements and medical records 
discussing assault by a stranger at 
approximately age 6, physical abuse by 
her mother, sexual abuse as a teenager by 
her mother's boyfriend, and physical 
abuse and rape by her ex-husband.

8.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated. The RO should then re-
adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 
3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. No action is required of the 
appellant unless she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


